Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown, Jr (US 6263629).
Brown is directed to structural members adapted to reinforce a product. The present invention also relates to methods of utilizing the structural member to form reinforced products.  Brown is directed to reinforcing grid of the present invention includes fibers of both a first type and a second type. The first type of fibers have a strength sufficient to reinforce the hardenable structural material, such as concrete, after hardening (col. 4, lines 1-10).
Brown teaches the grid includes a set of weft strands wherein at least some of the strands are spaced apart and are disposed at substantially right angles to the set of warp strands to define an open structure through which the hardenable material can pass before hardening. The weft strands are also formed of at least one of the first and second types of fibers such that the gridwork is partially formed of fibers of the first type 
Brown shows the grid in Fig. 1 with a set of warp strands 12 and a set of weft strands 14 disposed at right angles.  Each of the strands comprises a plurality of continuous filaments of glass, carbon, aramid or nylon (col. 5, lines 9-21).  
Brown teaches the fibers are coated with a rubber, such as styrene butadiene rubber latex to minimize corrosion of the glass fibers (col. 5, lines 59-62).  The gridwork may be impregnated substantially throughout with a thermosetting B-stage resin so as to interlock the strands at their crossover points and maintain the gridwork in a semi-flexible state. Heat can be applied to cure or partially cure the grid before incorporation into concrete structures (col. 7, lines 7-27).  The resin in applied in a “dip” operation (col. 7, lines 60). 
Brown teaches the grid can be corrugated into alternating ridges and grooves (col. 8, lines 33-42).  As shown in Fig. 3, there is a grid that is flat and grid that is corrugated wherein a flat grid is laid on top of a three-dimensional grid and fastened with fastening means such as metal or plastic twist ties in order to better hold the flat grid to the top of the corrugated grid structure (col. 10, lines 15-24).  
Brown teaches the grids have the capability to be "B-staged", in which they are not fully cured and can be softened and reshaped either to conform to the shape of the end use or corrugated into a three dimensional shape (col. 7, lines 52-55). Impregnating the gridwork 10 with a thermosettable B-stage resin permits the gridwork to be semi-flexible and conform to the shape of the product to be reinforced, particularly with the application of heat.  Once the gridwork is conformed to the shape of the product to be reinforced, the B-stage resin is cured to a thermoset state, providing upon cooling added rigidity and enhanced properties to the resulting product or corrugated into a three dimensional shape as described below (col. 8, lines 6-13).
Brown teaches the grids have thermosetting resins applied and the grids are heated to cure.  Brown teaches one grid is heated, cured and cooled with a thermosetting resin and the second grid can be shaped or corrugated.  The three dimensional grid is attached to the lower flat grid to provide a three dimensional structure.
As to claim 7, Brown teaches a three-dimensional textile material made according to the method of claim 1 as noted in the rejection of claim 1.
As to claim 8, Brown is directed to structural members adapted to reinforce a product. The present invention also relates to methods of utilizing the structural member to form reinforced products.  Brown is directed to reinforcing grid of the present invention includes fibers of both a first type and a second type. The first type of fibers have a strength sufficient to reinforce the hardenable structural material, such as concrete, after hardening (col. 4, lines 1-10).
Brown teaches the grid includes a set of weft strands wherein at least some of the strands are spaced apart and are disposed at substantially right angles to the set of warp strands to define an open structure through which the hardenable material can pass before hardening. The weft strands are also formed of at least one of the first and second types of fibers such that the gridwork is partially formed of fibers of the first type which will continue to reinforce the hardened material in the event the fibers of the second type become corroded in the hardened material (col. 4, lines 11-19).

As to claim 9, Brown teaches the fibers are coated with a rubber, such as styrene butadiene rubber latex to minimize corrosion of the glass fibers (col. 5, lines 59-62).  The gridwork may be impregnated substantially throughout with a thermosetting B-stage resin so as to interlock the strands at their crossover points and maintain the gridwork in a semi-flexible state. Heat can be applied to cure or partially cure the grid before incorporation into concrete structures (col. 7, lines 7-27).  The resin in applied in a “dip” operation (col. 7, lines 60). 
As to claim 10, Brown teaches there is a grid that is flat and grid that is corrugated wherein a flat grid is laid on top of a three-dimensional grid and fastened with fastening means such as metal or plastic twist ties in order to better hold the flat grid to the top of the corrugated grid structure (col. 10, lines 15-24).  The metal or plastic ties are equated with a strut tie.

    PNG
    media_image1.png
    548
    866
    media_image1.png
    Greyscale

As to claim 11, Brown teaches the gridwork of the present invention, when fully cured, is useful in reinforcing a structure composed of a concrete material, such as Portland cement concrete. For example, in the case of new roadway construction, the foundation is prepared and the fully cured gridwork is placed upon the foundation. The liquid concrete is poured upon the foundation so as to immerse the gridwork, and upon the curing of the concrete, a reinforced concrete roadway is produced with the gridwork embedded therein.
As to claim 12, Brown teaches the grid is produced and dipped in the thermosetting material, heated and cured and then corrugated and combined with a flat grid to form a multi-layer structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr (US 6263629).
As to claims 5 and 6, Brown teaches the corrugated (bent) grid is attached to the flat grid so that the corrugations extend upward from surface of the flat grid as shown in Fig. 3.  Brown aligns the bent grid and the flat grid with the warp and weft strands aligned in the same direction.  Brown teaches the warp strands are 12 or groups of warps 13 and can be glass and carbon fibers 11.  The weft strands 14 are glass fibers 16 as well as carbon fiber 11.  Brown positions the carbon fibers on either side of the glass weft strands and 1 out of every three of the warp strands in order to provide for high long term crossover bond strength at the intersections of the warp and weft 
It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate the grids motivated to improve the strength of the lattice structure for reinforcement.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr (US 6263629) as evidenced by the Textile Glossary.
As to claim 2, Brown teaches the grid include warp and weft.  Brown does not explicitly teach weaving method.  As shown in Figs. 1 and 2 the warp and weft strands intersect and interlace and by definition of weaving, the grid is woven.
By definition in the Textile Glossary, a weave or weaving is:
WEAVE: A system or pattern of intersecting warp and filling yarns. There are three basic two dimensional weaves: plain, twill, and satin. All other weaves are derived from one or more of these types. (Also see PLAIN WEAVE, TWILL WEAVE, and SATIN WEAVE.)

WEAVING: The method or process of interlacing two yarns of similar materials so that they cross each other at right angles to produce woven fabric. The warp yarns, or ends, run lengthwise in the fabric, and the filling threads (weft), or picks, run from side to side. Weaving can be done on a power or handloom or by several hand methods. (Also see LOOM and WOVEN FABRIC.)


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr (US 6263629) in view of Sacks et al (US 2005/0055953).

Sacks is directed to a self-stiffened welded wire lath assembly.  Sacks teaches the wire layer is a mesh of transvers and longitudinal wires welded together.  Sacks teaches stiffening trusses that are formed by bent sections and the principal plane of the lath mesh.  Sack teaches the distance between the wires in the longitudinal direction and the spacing between the wires in the transverse direction can be the same or different [0052]-[0066].  The number of and depth of the trusses enhance the strength of the lath I the longitudinal direction and can be selected to achieve a desired strength.  
The spacing x between longitudinal wires 12 is about 0.5 to 0.6 inches and the spacing between adjacent transverse wires 12 is about 1.5 inches [0058]-[0059].
Sacks teaches that the spacing of the wires in the lath and spacing of the trusses (bent sections) is selected to achieve the desired strength.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the spacing motivated to achieve the desired strength of the lattice grid for reinforcing a cement mixture.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr (US 6263629) and in view of Hiscock et al (US 6426029).

Hiscock is directed to a lamination between plastic resin layers and cement.  Hiscock teaches a wire reinforcing mesh within a cement layer improves strength and stability and the bonding is improved when the resin wire is in the form of a corrugated grid with part of the grid embedded in the resinous plastic layer.  Bonding is further improved when a wire grid is used as the coupling agent in combination with sand particles or chopped glass.
Hiscock teaches the wire grid coupling means may be pre-formed to facilitate attachment between the cement and the resin layer. A field of protruding wire stubs on a base may be bonded in place by the resin to provide means to locate the reinforcing wire mesh prior to the application of the hydraulic cement, and to improve bonding between the resin and cement layers. Alternately or simultaneously, the wire grid coupling means may be in the form of a planar grid with raised or corrugated portions intended to protrude above the resin. Such raised or corrugated grid may be further anchored within the resinous coat by applying and imbedding fibre reinforcement above the portion of the coupling means imbedded in the resin (col. 2, lines 44-56) and (col. 3, lines 60-68).
Hiscock presents a finding that two different layers can be bonded together by use of a corrugated grid.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hendrix, (US 5836715).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759